Name: Commission Delegated Regulation (EU) 2015/1549 of 17 September 2015 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2015 and advancing the public intervention period for butter and skimmed milk powder in 2016
 Type: Delegated Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade;  economic policy;  international trade;  agricultural policy;  trade policy
 Date Published: nan

 18.9.2015 EN Official Journal of the European Union L 242/28 COMMISSION DELEGATED REGULATION (EU) 2015/1549 of 17 September 2015 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2015 and advancing the public intervention period for butter and skimmed milk powder in 2016 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) On 7 August 2014, Russia introduced a ban on imports of certain products from the Union to Russia, including milk and milk products. This ban resulted in market disturbances with significant price falls due to the fact that an important export market has suddenly become unavailable. (2) On 25 June 2015, Russia prolonged the ban on the import of agricultural products and foodstuffs originating in the Union for another year, up to 6 August 2016. (3) In addition, the global demand for milk and milk products has generally deteriorated throughout 2014 and in the first months of 2015. (4) As a consequence, prices of butter and skimmed milk powder in the Union have further deteriorated and downward pressure is likely to carry on. (5) A situation has therefore arisen in which the normal measures available under Regulation (EU) No 1308/2013 appear to be insufficient to address the market disturbance. (6) Article 12(d) of Regulation (EU) No 1308/2013 provides that public intervention for butter and skimmed milk powder is to be available from 1 March to 30 September. In accordance with the temporary exceptional measures laid down by Commission Delegated Regulation (EU) No 1336/2014 (2), in 2015 public intervention for butter and skimmed milk powder was made available from 1 January to 30 September. (7) In order to provide for the possibility to swiftly use all possible market measures and cater for a situation where prices would further deteriorate and market disturbances would deepen, it is essential that public intervention remains available without disruption until the start of the next intervention period on 1 March 2016. (8) It is therefore appropriate to extend the intervention buying-in period for butter and skimmed milk powder in 2015 until 31 December 2015, and to fix the start of the intervention buying-in period in 2016 at 1 January. (9) In order to ensure that the temporary measures provided for in this Regulation have an immediate impact on the market and contribute to stabilise prices, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 12(d) of Regulation (EU) No 1308/2013 the period during which public intervention for butter and skimmed milk powder is available in 2015 shall be extended to 31 December 2015. By way of derogation from Article 12(d) of Regulation (EU) No 1308/2013, in 2016 public intervention for butter and skimmed milk powder shall be available from 1 January to 30 September. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 1336/2014 of 16 December 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of advancing the public intervention period for butter and skimmed milk powder in 2015 (OJ L 360, 17.12.2014, p. 13).